Exhibit 10.3

 

PRESIDENCY OF THE REPUBLIC

 

REPUBLIC OF GUINEA

 

 

 

GENERAL SECRETARIAT

 

Work — Justice — Solidarity

OF THE GOVERNMENT

 

 

 

DECREE D/2016/275/PRG/SGG

APPROVING THE SECOND AMENDMENT TO THE HYDROCARBON

PRODUCTION SHARING CONTRACT BETWEEN THE REPUBLIC OF GUINEA AND THE

COMPANY SCS CORPORATION LTD

(SUBSIDIARY OF HYPERDYNAMICS CORPORATION)

 

THE PRESIDENT OF THE REPUBLIC

 

In view of

 

The Constitution;

 

 

 

In view of

 

Order No. 119/PRG of September 23, 1986 concerning the Petroleum Code of the
Republic of Guinea (Reference code of the Hydrocarbon Production Sharing
Contract between the Republic of Guinea and SCS Corporation Ltd.);

 

 

 

In view of

 

Law L/2015/0222/AN of August 13, 2015, concerning the financial governance of
Companies and Public Establishments in the Republic of Guinea;

 

 

 

In view of

 

Decree D/2015/226/PRG/SGG of December 26, 2015, appointing the Prime Minister,
Head of the Government;

 

 

 

In view of

 

Decree D/2015/227/PRG/SGG of December 30, 2015, concerning the structure of the
Government

 

 

 

In view of

 

Decree D/2016/003/PRG of January 3, 2016, appointing the members of the
Government

 

 

 

In view of

 

Decree D/2015/165/PRG/SGG of August 29, 2015 concerning the Creation, Articles
of Association, Mission, Attribution and Organization of the National Petroleum
Office (ONAP);

 

 

 

In view of

 

The Hydrocarbon Production Sharing Contract signed on September 22, 2006 by the
Republic of Guinea and the Company SCS Corporation Ltd., as amended on March 25,
2010;

 

 

 

In view of

 

The notification to the State of the voluntary separation agreement between
Hyperdynamics and its partners (Dana Petroleum and Tullow Oil) dated August 15,
2016;

 

 

 

In view of

 

The request for an extension submitted by the Company SCS Corporation

 

--------------------------------------------------------------------------------


 

 

 

Ltd. on July 16, 2016 for a non-renewable period of one (01) year of the second
exploration period and the extension for the same period of the Production
Sharing Contract;

 

 

 

In view of

 

The Second Amendment to the Hydrocarbons Production Sharing Contract between the
Republic of Guinea and the Company SCS Corporation Ltd. dated September 14,
2016;

 

 

 

 

 

At the proposal of the Director General of the ONAP;

 

DECREES

 

Article 1:

 

The Second Amendment to the Hydrocarbon Production Sharing Contract between the Republic of Guinea and
the Company SCS Corporation dated September 14, 2016 is approved.

 

 

 

Article 2:

 

The projected budget and the exploration expenses incurred in connection with
the Hydrocarbon Production Sharing Contract will be validated by the Petroleum
Operations Management Committee (CDOP).

 

 

 

Article 3:

 

This Decree, which takes effect as of the date it is signed, will be recorded
and published in the Journal Officiel of the Republic

 

 

 

 

 

 

Conakry, Sep. 21, 2016

 

 

 

 

 

 

 

[Signed]

 

 

 

 

 

 

 

Prof. Alpha CONDE

 

--------------------------------------------------------------------------------